822 F.2d 56Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Robert M. SYKES, Sr., Plaintiff-Appellant,v.Charles K. PRICE, Dr.;  Robert J. Hayes;  Commonwealth ofVirginia;  Allyn R. Sielaff;  Robert M. Landon;  EdwardMurray;  James B. Mitchell;  James E. Smith, Jr.;  FranklinS. White;  Vivian Watts;  Gene Johnson;  Robert R. Kelly;H.R. Powell;  Stanley Mayes, Cpt.;  Wayne Brown, Lieutenant;Alamance Jones, Lieutenant;  H. Miller, Sergeant;  Ellis B.Wright, Jr.;  Herbert L. Taylor, Captain;  Robert Staples;Betty Swain;  Frederick C. Johnson;  Maya Harsegawa;  JamesClark;  William S. Lawhon, Major, Defendants-Appellees.
No. 87-1052.
United States Court of Appeals, Fourth Circuit.
Submitted May 29, 1987.Decided June 19, 1987.

Before RUSSELL, PHILLIPS and MURNAGHAN, Circuit Judges.
Robert M. Sykes, Sr., appellant pro se.
William W. Muse, Assistant Attorney General, Office of the Attorney General of Virginia, for appellees.
PER CURIAM:


1
Robert M. Sykes, Sr., an employee of the Virginia Department of Corrections, appeals from the district court's judgment in favor of the defendants in this 42 U.S.C. Sec. 1983 suit.  Sykes alleged, inter alia, that the defendants conspired to prevent him from acquiring employment with the Department of Corrections.  The matter was set for a hearing, after which the district court granted judgment for the defendants.


2
Sykes makes the following contentions in his informal brief:


3
(1) the district court erred by failing to issue an order for subpoenaed documents and by failing to subpoena certain witnesses;


4
(2) the district court erred by refusing to allow him to file a responsive pleading to the summary judgment motion and by requiring him to respond to that motion for the first time at the hearing;


5
(3) the district court erred in denying him the appointment of counsel;  and


6
(4) he did not have adequate time to prepare for the case.


7
We have reviewed these contentions and find no reversible error.  Accordingly, we affirm the district court's decision.  We deny the request for the appointment of counsel and for the submission of interrogatories.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


8
AFFIRMED.